COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ruben C. Gomez v. The State of Texas

Appellate case number:     01-18-00864-CR

Trial court case number: 1564007

Trial court:               351st District Court of Harris County

        Appellant and the State have filed a joint motion to abate, seeking a remand to the trial
court for preparation of findings of fact and conclusions of law regarding the denial of appellant’s
motion to suppress. The reporter’s record contains the hearing and ruling on appellant’s motion to
suppress. Appellant requested findings and conclusions on the record after the trial court stated its
rulings and the trial court agreed to prepare them, but none are included in the clerk’s record.
         The motion is GRANTED. The appeal is abated and the cause is remanded to the trial
court for entry of written findings of fact and conclusions of law, separate and apart from any
docket sheet notations in this case, in conjunction with the trial court’s denial of appellant’s
motions to suppress. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (holding
that trial court must provide findings of fact and conclusions of law adequate to provide appellate
court with basis to review trial court’s application of law to facts, either in writing or on record at
hearing); Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987); TEX. R. APP. P. 44.4.
        The trial court shall cause the filing of a supplemental clerk’s record containing the findings
of fact and conclusions of law within 45 days of the date of this order.
      Appellant’s amended brief, if he chooses to file one, will be due 30 days after the
supplemental clerk’s record is filed in this Court.
       It is so ORDERED.

Judge’s signature: ___Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court


Date: _May 16, 2019_____